Citation Nr: 0638098	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  02-19 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to an increased evaluation for a fasciotomy 
scar on the lateral aspect of the right lower leg, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for right 
gastrocnemius muscle injury, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1980 until June 
1983 and from September 1990 until March 1991.  This case 
comes before the Board of Veterans' Appeals from a March 2002 
rating decision issued by the Montgomery, Alabama Department 
of Veterans Affairs (VA) Regional Office (RO).

In the March 2002 rating decision, the RO increased the 
rating to 10 percent disabling under Diagnostic Code (DC) 
"7805-5311."  DC 7805 addresses scars while DC 5311 
addresses muscle disabilities.  In April 2004, the Board 
remanded the case for both muscle and scar examinations.  In 
the August 2005 Supplemental Statement of the Case (SSOC), 
the RO assigned separate 10 percent ratings for the scar 
under DC 7804 and the gastrocnemius muscle injury under DC 
5311.    

Additionally, in September 2003, the RO granted service 
connection for degenerative joint disease of the right ankle 
and assigned a 30 percent rating.  This issue has not been 
appealed and is not before the Board at this time. 

The April 2004 Board Remand referred the issue of entitlement 
to a total rating for compensation purposes based on 
individual unemployability, including extraschedular 
consideration under 38 C.F.R. § 4.16(b) (2005).  It is 
unclear whether the RO has adjudicated this issue.  Thus, the 
Board refers this issue to the RO for adjudication. 


FINDINGS OF FACT

1.  Fasciotomy scar on the lateral aspect of the right lower 
leg is measured as a vertical 10 cm. by 1.5 cm. wide scar on 
the lateral aspect of the mid lower leg at the level of the 
gastrocnemius muscle. 

2.  Since the inception of the appeal, the veteran's right 
gastrocnemius muscle injury has been productive of not more 
than moderate disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
fasciotomy scar on the lateral aspect of the right lower leg 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 
2002); 38 C.F.R. §§ 4.1; 4.68; 4.71a DC 5165, 5167; 4.118 DC 
7804, 7805 (prior to and from September 2002), DC 7801 
(2005).

2.  The criteria for a rating in excess of 10 percent for the 
right gastrocnemius muscle injury have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 4.1; 
4.14, 4.71a DC 5165, 4.73 DC 5311 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. §  
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  The primary concern in a 
claim for an increased evaluation is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
In Francisco, the Court stated that although a rating 
specialist was directed to review the recorded history of a 
disability in order to make an accurate evaluation, the 
regulations did not give past medical reports precedence over 
current findings.  Francisco, 7 Vet. App. at 58.  

A.  Fasciotomy Scar  

Effective September 16, 2002, the criteria for rating skin 
disorders to include scars were revised.  Since the appeal 
was pending at the time the applicable regulations were 
amended, the veteran is entitled to consideration under both 
the former and revised rating criteria.  As there is no 
indication that the revised criteria are intended to have 
retroactive effect, VA has a duty to adjudicate the claim 
only under the former criteria for any period prior to the 
effective date of the change and to consider the revised 
criteria for the period beginning on the effective date of 
the new provisions.  See Wanner v, Principi, 17 Vet. App. 4, 
9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  
See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003). 

Prior to September 16, 2002, the evaluation criteria provided 
a 10 percent evaluation may be assigned for superficial scars 
which are poorly nourished with repeated ulceration.  38 
C.F.R. § 4.118 DC 7803 (prior to September 16, 2002).  A 10 
percent evaluation may be assigned for superficial scars 
which are tender and painful on objective demonstration.  38 
C.F.R. § 4.118 DC 7804 (prior to September 16, 2002).  Other 
scars are rated on limitation on function of part affected.  
38 C.F.R. § 4.118 DC 7805 (prior to September 16, 2002).  

Additionally, under the revised version of DC 7801, scars 
other than on the head, face, or neck, that are deep or that 
cause limited motion, and cover an area of at least 6 square 
inches (39 sq. cm.) warrant a 10 percent rating.  A scar that 
covers an area or areas exceeding 12 square inches (77 sq. 
cm.) warrants a 20 percent rating.     

As discussed in the Introduction, the RO assigned a 10 
percent rating for right gastrocnemius muscle injury which 
addresses the limitation of function discussed in DC 7805.  
Therefore, in order to receive a higher rating, the scar 
needs to cover an area or areas exceeding 12 square inches 
(77 sq. cm.). 

In January 2002, a VA examination of the right leg showed a 
scar on the medial aspect of 3 inches by 3 inches with 
depression in the middle, 2 inch scar extending on the top, 
and 4 inch scar on the lateral aspect that was well healed.  
The veteran also had multiple circular de-pigmented scars 
over the leg where the drainage was placed.   

In June 2004, the veteran underwent a second VA examination.  
The examiner noted a vertical 10 cm. by 1.5 cm. wide scar on 
the lateral aspect of the mid lower leg at the level of the 
gastrocnemius muscle.  Since the scar area does not exceed 12 
square inches (77 sq. cm.), an increased evaluation is not 
warranted.

The Board must conclude that the veteran is not entitled to a 
rating in excess of 10 percent for his service connected 
fasciotomy scar on the lateral aspect of the right lower leg, 
as he is already in receipt of the maximum rating available 
under the law for his right lower extremity.  Consequently, 
his claim must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994) (When the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.). 

B.  Right Gastrocnemius Muscle Injury

Initially, the Board notes that the veteran was assigned a 10 
percent rating for right gastrocnemius muscle injury under DC 
5311 effective June 26, 2004, the date of the last VA muscles 
examination.  Rating Decision (Aug. 2005).  The rating 
decision on appeal increased the rating from non-compensable 
to 10 percent citing to DC 7805 which addresses the scar but 
analyzed the basis for the increase under DC 5311 which 
addresses the muscle injury.  Rating Decision (Mar. 2002).  
Therefore, it is clear that for the entire appeal period, the 
veteran's right gastrocnemius muscle injury has been rated on 
the basis of a moderate disability under DC 5311.   

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or particular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59; DeLuca 
v. Brown, 8 Vet. App. 202 (1995). 

In this case, the appellant is currently receiving a 10 
percent rating under DC 5311 for his service connected right 
gastrocnemius muscle injury.  The criteria under 38 C.F.R. § 
4.73 DC 5311 provide evaluations for disability of Muscle 
Group XI, the posterior and lateral crural muscles and 
muscles of the calf which include (1) triceps surae 
(gastrocnemius and soleus); (2) tibialis posterior; (3) 
peroneus longus; (4) peroneus brevis; (5) flexor hallucis 
longus; (6) flexor digitorum longus; (7) popliteus; and (8) 
plantaris.  The functions of these muscles are (1) propulsion 
and plantar flexion of the foot; (2) stabilization of the 
arch; (3) flexion of the toes; and (4) flexion of the knee.  
This diagnostic code provides a no percent rating for slight 
muscle injury, a 10 percent rating for moderate muscle 
injury, a 20 percent rating for moderately severe muscle 
injury, and a 30 percent rating for severe muscle injury.  38 
C.F.R. § 4.73 DC 5311. 

Under 38 C.F.R. § 4.56, governing the evaluation of muscle 
disabilities, an open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of the muscle 
group involved unless, for locations such as in the wrist or 
over the tibia, evidence establishes that the muscle damage 
is minimal.  A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged.  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
Under DC's 5301 through 5323, disabilities resulting from 
muscle injuries shall be classified as slight, moderate, 
moderately severe, or severe. 

A moderate disability of the muscles is defined as a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  Consistent with this 
level of disability is a record of consistent complaint of 
one or more of the cardinal signs and symptoms of muscle 
disability, i.e. loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement, particularly lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  At this level of 
disability, objective findings indicate a short track of 
missile through muscle tissue and some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of  
the missile through one or more muscle groups, and 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3). 

During service, the veteran received a crushing injury to his 
right leg which required three months of hospitalization.  He 
required skin grafting, several drains, and casting.  He also 
required several months of physical therapy.   

At the January 2002 muscles examination the veteran 
complained of increasing pain and discomfort especially in 
his legs, calf, knee, and ankle.  He stated that he is not 
able to hold onto the leg, has to keep the leg bent when 
standing, and has to sit as much as possible.  He also stated 
that he felt his right leg was getting weaker, and he had to 
frequently take pain medication.  There was no edema or calf 
tenderness.  There was no difference of the measurements of 
the right and left calf. 

In June 2004, the veteran underwent a second VA muscles 
examination.  During the exam, the veteran stated that he had 
lost his job as an electrician because he was not allowed to 
take enough breaks which he required because of his leg pain.  
He complained of flare-ups and that the pain increased from 
an 8, on a scale of 1 to 10, to a 10 during flare-ups.  The 
veteran reported that during a flare-up, he experienced  a 75 
percent increase in functional impairment following 
repetitive use.  The examiner noted mild atrophy of the 
gastrocnemius muscle, mild decreased muscle strength, and 
moderate tissue loss of the right lower leg.  The examiner 
stated that the range of motion and functional disability is 
increased by pain and weakness following repetitive use.

The veteran was noted as having a normal gait and able to 
squat down and return to a standing position without 
assistance.  The veteran stated that he could walk 200 yards 
without having to rest and that he could stand for two hours 
without having to rest.  

In order for the veteran to be assigned a rating higher than 
10 percent, his service connected right gastrocnemius muscle 
injury would need to be productive at least moderately severe 
impairment in the Group VI muscles.  As shown from the 
discussion above, the medical evidence of record does not 
support such a finding.  It should also be noted that since 
the muscle injury in the instant case was not the result of 
gunshot or shell fragment wounds, some of the criteria for 
rating muscle injury simply do not apply.  Moreover, while 
the muscle group involved affects function of the foot, the 
veteran is already rated at 30 percent for disability of the 
right ankle apart from the scarring and muscle injury.  
Limitation of function caused the by the separately rated 
ankle disability can not also be used to evaluate muscle 
disability without violating the prohibition against 
pyramiding.  See 38 C.F.R. § 4.14.  

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the 
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the Veteran (Dec. 2003, May 2004).  

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  The 
veteran has been provided the appropriate notice and 
assistance prior to the claim being adjudicated by the Board 
and prior to the last final adjudication by the RO.  He has 
been told what he must show, and there is no indication of 
prejudice to the veteran based on the timing of the notice.

The Board is also aware of the need for notification that a 
disability rating will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The appealed March 2002 rating decision clearly 
indicates that the veteran had been assigned specific 
disability evaluations for the service connected disorder on 
appeal and an effective date had been established.  
Therefore, the failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal is harmless 
error. 

Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim at this time. 

The veteran's service medical and VA clinic records are 
available, and there is no known pertinent evidence that is 
not currently part of the claim's file.  Additionally, the 
veteran was afforded a VA examination.  Hence, VA has 
fulfilled its duty to assist the appellant in the development 
of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to an increased evaluation for a fasciotomy scar 
on the lateral aspect of the right lower leg, currently 
evaluated as 10 percent disabling, is denied.

Entitlement to an increased evaluation for right 
gastrocnemius muscle injury, currently evaluated as 10 
percent disabling, is denied. 



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


